Citation Nr: 0913688	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extension of the period of eligibility for 
vocational rehabilitation services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 determination of the 
Vocational Rehabilitation and Employment Service of the 
Regional Office (RO) in Denver, Colorado.  It was determined 
that the Veteran was not entitled to an extension of the 
period of eligibility for vocational rehabilitation and 
employment services.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are chronic 
obstructive pulmonary disease, evaluated as 100 percent 
disabling, arthritis of the lumbar spine, evaluated as 40 
percent disabling, postoperative cervical spine fusion, 
evaluated as 30 percent disabling, left knee arthritis with 
arthroscopic surgery, evaluated as 10 percent disabling, 
hiatal hernia with gastroesophageal reflux disease, evaluated 
as 10 percent disabling, and postoperative spermatocele, 
postoperative scar, cysts removal from neck, and 
postoperative scars, cyst removal from back, left thigh, and 
right buttock, all evaluated as noncompensable; his combined 
rating is 100 percent.

2.  The Veteran had an impairment of employability and 
service connected disability that materially contributed to 
the impairment of employability, but the Veteran overcame the 
effects of the impairment of employability and has no 
employment handicap or serious employment handicap.  




3.  The Veteran's service-connected disabilities have not 
worsened to the extent that he is unable to perform the 
duties of the occupation for which he has been trained; the 
occupation in which he was rehabilitated to the point of 
employability is not presently unsuitable due to his 
capabilities; and the occupational requirements have not 
changed such that additional services are needed to help him 
continue in the occupation in which he trained.


CONCLUSION OF LAW

The criteria for establishing entitlement to an extension of 
the period of eligibility
for vocational rehabilitation services have not been met.  38 
U.S.C.A. §§ 3100, 3101, 3102, 3103, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 21.52 (2006); 38 C.F.R. §§ 21.35, 
21.40, 21.41, 21.42, 21.44, 21.52 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
31).

In any event, the Board notes that due to the nature of the 
claim, the Veteran was in contact with VA counselors and 
advised of what information or evidence was needed with 
respect to his claim.  The Veteran was an active participant 
in the claims process by testifying at the hearing and 
setting forth in statements the reasons he believed he was 
entitled to an extension of the period of eligibility for 
vocational rehabilitation services.  He was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Thus, any error with regard to an extant 
notification duty is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

A veteran is entitled to a rehabilitation program under 
Chapter 31 if, in part, he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b) (2008).

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in 38 C.F.R. §§ 21.42, 21.44, and 21.45.  See 38 
C.F.R. § 21.41 (2008).

The basic twelve-year period of eligibility does not begin to 
run if the veteran was prevented from beginning or continuing 
a vocational rehabilitation program for any one of several 
reasons.  For example, the basic twelve-year period shall not 
begin to run until the veteran establishes the existence of a 
compensable service-connected disability described in § 
21.40(a).  When the veteran establishes the existence of a 
compensable service-connected disability described in § 
21.40(a), the basic twelve-year period begins on the day VA 
notifies the veteran of this.  The ending date is twelve 
years from the beginning date.  See 38 C.F.R. § 21.42(a) 
(2008).

The basic period of eligibility of a veteran with a serious 
employment handicap may be extended when the veteran's 
employment and particular handicap necessitate an extension 
as necessary to pursue a vocational rehabilitation program 
under certain conditions.  The basic period of eligibility 
may be extended when the veteran has not previously been 
rehabilitated to the point of employability.  See 38 C.F.R. § 
21.44(a) (2008).  Where the veteran was previously declared 
rehabilitated to the point of employability, under the VA 
vocational rehabilitation program, but any one of the 
following has occurred:  (1) the veteran's service-connected 
disability or disabilities have worsened to the extent that 
he or she is unable to perform the duties of the occupation 
in which he or she is trained, or in a related occupation; 
(2) the occupation in which the veteran was rehabilitated to 
the point of employability is not presently suitable in view 
of the veteran's current employment handicap and capabilities 
(the finding of unsuitability must be based upon objective 
evidence developed in the course of reconsideration which 
shows that the nature or extent of the veteran's employment  
handicap and his or her capabilities are significantly 
different than were previously found); or (3) occupational 
requirements have changed and additional services are needed 
to help the veteran continue in the occupation in which he or 
she was trained or in a related field.  See 38 C.F.R. § 
21.44(b) (2008).  

A counseling psychologist (CP) or vocational rehabilitation 
counselor (VRC) will determine whether the individual has an 
employment handicap as determined in accordance with this 
section and § 21.51, and whether an individual with an 
employment handicap has a serious employment handicap as 
determined in accordance with this section and § 21.52.  See 
38 C.F.R. § 21.50 (2008).  

"Serious employment handicap" is defined in 38 C.F.R. § 
21.52.  That section was amended in 2007.  See Vocational 
Rehabilitation and Employment Program-Initial Evaluations, 
72 Fed. Reg. 14043 (Mar. 26, 2007).  Revised statutory or 
regulatory provisions, however, generally may not be applied 
to any time period prior to the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03; VAOPGCPREC 3-00.  
The Veteran's application for vocational rehabilitation 
services was received in August 2005, so the old regulatory 
provisions are applicable.  

Under the old regulatory provisions, a "serious employment 
handicap" is a significant impairment of a veteran's ability 
to prepare for, obtain or retain employment consistent with 
such veteran's abilities, aptitudes, and interests.  38 
C.F.R. § 21.52(b) (2006).  A veteran who has been found to 
have an employment handicap shall also be held to have a 
serious employment handicap if he or she has a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling, or any other service-connected 
disability rated at 50 percent or more disabling.  38 C.F.R. 
§ 21.52(c) (2006).  A CP in the Vocational Rehabilitation and 
Employment Division shall make determinations of serious 
employment handicap.  38 C.F.R. § 21.52(f) (2006).  

In the revised regulatory provisions, factors for determining 
whether a significant vocational impairment exists include 
consideration of only the "severity" of the disabling 
conditions.  38 C.F.R. § 21.52(b)(2) (2008).  

Service connection is in effect for the following 
disabilities:  chronic obstructive pulmonary disease (COPD), 
evaluated as 100 percent disabling; arthritis of the lumbar 
spine, evaluated as 40 percent disabling; postoperative 
cervical spine fusion, evaluated as 30 percent disabling; 
left knee arthritis with arthroscopic surgery, evaluated as 
10 percent disabling; hiatal hernia with gastroesophageal 
reflux disease, evaluated as 10 percent disabling; 
postoperative spermatocele, evaluated as noncompensable; 
postoperative scar, cysts removal from neck, evaluated as 
noncompensable; and postoperative scars, cyst removal from 
back, left thigh, and right buttock, evaluated as 
noncompensable.  His combined rating is 100 percent.  He is 
also in receipt of special monthly compensation at the 
housebound rate as he has a disability rated at 100 percent 
with additional disabilities independently ratable at 60 
percent or more.  

The record reflects that the Veteran had service-connected 
disability rated at 20 percent or more established in a March 
1982 rating determination.  A notice of decision letter was 
issued to the Veteran on March 16, 1982.  The Veteran's 
eligibility for vocational rehabilitation services expired on 
March 17, 1994.  

In the Veteran's application for vocational rehabilitation 
services received in August 2005, he stated he was retired 
but wished to return to school and obtain his Master's degree 
in social work so that he could open a drug and alcohol 
rehabilitation program for ex-felons.  

In the Counseling Record-Personal Information report 
prepared by the Veteran in August 2005, he reported that he 
continued to be interested in performing social work, and 
that he earned a Bachelor of Science in Social Work from the 
University of Southern Colorado in 1992.  He further reported 
that he held the position of a CACIII, Addictions Counselor 
from March 1993 to June 2003.  

An October 2005 Counseling Record-Narrative Report prepared 
by VRC D.K. showed the Veteran reported that his Chemical 
Dependency Counseling Certification-CACIII was valid through 
July 2007 and would be renewed at that time.  The Veteran 
indicated that he was previously found entitled to continue 
under the Chapter 31 program to pursue a Master's degree.  He 
started at the University of Denver in 1993, and he went to 
school for four to six months but then became ill and then 
had two surgeries.  He did not continue with his education at 
that time.  He then returned to college at Neumann University 
on August 26, 2005.  The university offered a one-year 
Master's program in social work for people with a Bachelor's 
degree in social work.  He had also already begun an unpaid 
internship at a prison site providing drug and alcohol 
counseling in a therapeutic community.  He had been to the 
facility five or six times since he started his Master's 
degree in hope of getting back into the same type of work.  
He believed he needed this level of education because he was 
out of the workforce for a couple of years and had had 
difficulty obtaining employment; he was very limited in what 
jobs he could apply for because he did not have a Master's 
degree.  He had applied to several different agencies and 
even with great references, he was unable to obtain a job.  
He further related that his medical conditions had 
stabilized, and he felt he was able to return to the 
workforce on a full-time basis.  He reported on his work 
history, including work he performed as an addictions 
counselor at various prisons from 1993 to 2003.  He indicated 
that he very much enjoyed his work, he was considered an 
excellent counselor, and he was the last one to be laid off 
on June 18, 2003.  He was unemployed from June 2003 to 
December 2003, and he decided to take an early retirement and 
stayed home.  He then decided he needed to return to the 
workforce as he felt very productive when he was helping 
others.  

As for his COPD, he used oxygen 20 to 24 hours a day; he had 
a portable unit.  He tried to remain as active as possible, 
and he still did some very limited exercise and activities 
throughout the day.  He reported that he still had difficulty 
with his spine.  He had surgery in service and a second 
surgery in January 2004 at the C3-4, C4-5, and C5-6 levels.  
His symptoms had improved since the second surgery, but he 
continued to experience chronic neck and shoulder pain.  He 
reported on a history of three surgeries on his left knee.  
He indicated that his left knee had improved following 
surgery, but it had degenerated and he was now in constant 
pain from "compensating for the left knee."  When asked 
about other medical conditions, the Veteran reported that he 
had surgery on both hands and feet.  He experienced some 
numbness and tingling in his hands and could not type on a 
consistent basis.  He also had difficulty taking notes and 
could not write very long or his hands would cramp.  Even 
when holding a book, his hands would begin to go numb.  His 
school has accommodated him for these problems.  

VRC D.K. observed that the Veteran had a number of disabling 
conditions with the most difficult condition being his COPD.  
He also had several orthopedic conditions that affected his 
ability to work, but D.K. observed that the Veteran was in a 
counseling position for quite a long period of time.  The 
Veteran reported that his previous employment as an 
addictions counselor was a good position for him given his 
background and physical limitations.  When asked about his 
abilities as they related to the above conditions, the 
Veteran maintained that he had the ability to work full-time 
in a sedentary capacity.  

VRC D.K. went on to report that the Veteran was administered 
various tests for purposes of making an assessment of his 
abilities, aptitudes, and interests.  The Veteran was very 
certain about his vocational goal of working with people as 
an addictions counselor.  In addition to not having a 
Master's degree, the Veteran also believed he had experienced 
difficulty obtaining employment because of his age and 
disabilities.  D.K. noted that in the field of social worker, 
there appeared to be limits with the Bachelor's level degree 
especially with compounding factors of disability and age.  
D.K. maintained that the Master's degree would likely aid the 
Veteran in being able to return to the workforce.  D.K. noted 
that while the Veteran had not described negative employer 
attitudes that he was aware of, it was quite likely that 
negative employer attitudes existed as a result of his 
disabilities, age, and lack of a Master's degree.  D.K. 
therefore concluded that it would appear that the Veteran had 
an employment handicap that resulted in substantial part from 
his service connected disabilities.  D.K. also concluded that 
it would seem that given all of these factors and the fact 
that the Veteran had a 100 percent service connected 
disability rating, the Veteran had a serious employment 
handicap.  

A December 2005 Counseling Record-Narrative Report prepared 
by VRC J.D. showed she concluded that the Veteran had an 
impairment of employability and service connected disability 
that materially contributed to the impairment of 
employability, but the Veteran had overcome the effects of 
the impairment of employability and had no employment 
handicap or serious employment handicap.  
In addition to service connected disabilities, J.D. reported 
that the Veteran had nonservice-connected disabilities of 
arthritis of the hands, right knee patellofemoral pain 
syndrome, bilateral shoulder degenerative changes, right 
shoulder impingement or bursitis, presbyopia, persistent 
tinnitus, hemorrhoids, exostosis of the feet, major 
depressive disorder, and PTSD.  J.D. noted that the Veteran 
was in and out of the Vocational Rehabilitation and 
Employment program from June 14, 1982 to April 1, 1994.  The 
Veteran obtained his Bachelor's degree through Vocational 
Rehabilitation and Employment Services.  He then was approved 
for a Master's degree program at the University of Denver on 
June 14, 1993.  He attended school from June 14, 1993 to 
March 31, 1994.  J.D. described that Case Management Notes 
dated March 22, 1994 indicated that the Veteran received 
unsatisfactory grades for his last term at the University of 
Denver; he received two F's and a withdrawal.  He also failed 
to show up for Case Management supervisory appointments from 
March 22, 1994 to April 21, 1995.  The Veteran began working 
as an addictions counselor in 1993.  

VRC J.D. maintained that the Veteran's service connected 
disabilities of COPD, the lumbar spine, the cervical spine, 
and the left knee, contributed in substantial part to the 
impairment of employability as indicated by the Veteran's use 
of a portable oxygen tank and his inability to climb stairs.  
J.D. noted, however, that the Veteran did have a Bachelor's 
degree in Social Work and a CACIII license that was current 
through 2007.  He secured employment in the field as an 
addictions counselor for 10 years until he was laid off in 
2003 at which point he decided to retire.  J.D. maintained 
that there were current job openings in the Denver Metro area 
for CACIIIs.  J.D. explained that the Veteran was not found 
to have a serious employment handicap because he was able to 
work for 10 years as an addictions counselor.  In addition, 
he currently had the skills to work as an addictions 
counselor with his Bachelor's degree in Social Work along 
with his CACIII license.  He was able to secure suitable 
entry level employment that did not aggravate his service 
connected disabilities.  Therefore, the Veteran was 
determined to not be entitled to services.  

In a December 2005 decision by the Vocational Rehabilitation 
and Employment Service, the Veteran was advised of the denial 
of the request for services by VRC J.D.  

In a December 2005 Administrative Review decision, the 
Veteran was advised that the denial of the request for 
services was affirmed by Vocational Rehabilitation and 
Employment Officer (VR&EO) G.D.

In the June 2006 notice of disagreement, the Veteran 
emphasized that he did not receive his CACIII license until 
2001 and that he did not take an early retirement.  Rather, 
he registered with the Pikes Peak Workforce Center after he 
was laid off and he applied for counseling positions that 
were within his aptitudes, abilities, and interests for 
almost seven months.  He was called in for several 
interviews, but he did not acquire a position.  He stressed 
that most of the positions required a Master's degree or 
higher and for other positions, he was over-qualified.  He 
further stressed that all the positions with the government 
required a Master's degree at a minimum.  He also could not 
go into private practice without such a degree. 

In the July 2006 substantive appeal, the Veteran contended 
that VA was previously assisting him in obtaining his 
graduate degree at Denver University, but he became ill and 
had to withdraw from the program.  He claimed that at that 
time his case manager [Vocational Rehabilitation Specialist 
(VRS) J.W.] stated to him that once he was physically able to 
return to school, he could be reinstated so as to finish his 
schooling.  He maintained that he was unable to return once 
he became well as financial issues necessitated his return to 
full time employment rather than continuing his educational 
goals at that time.  In addition, he noted that the CACIII 
certification limited his ability to pursue jobs outside the 
state of Colorado as there was no reciprocity for Chemical 
Addiction Counselors between Colorado and any other state or 
territory in the United States.  

In a statement dated in August 2008, the Veteran reported 
that he obtained his Master's degree on August 11, 2006.  

At the September 2008 Board hearing, the Veteran testified 
that his former supervisor (at the Department of Corrections) 
wrote a recommendation that the Veteran obtain further 
training to further his career.  He testified that he had 
obtained employment at a firm as the clinical supervisor for 
the drug and alcohol program but he left due to philosophical 
disagreements.  He was currently seeking work.  He had been 
on interviews but had not received any offers.  He believed 
his age was a problem.  He wanted the "whole entitlement" 
but if he was only able to recoup the five months he had 
remaining under his Chapter 31 benefits he would accept that 
result.  He also testified that he just recently had a 
"knee" replaced and that the other knee was going to be 
replaced as well. 

The record reflects that the Veteran has 5 months and 6 days 
remaining of entitlement under Chapter 31.  His basic twelve-
year period of eligibility for vocational rehabilitation 
services expired on March 17, 1994.  The basic period of 
eligibility may be extended only if the Veteran is found to 
have a serious employment handicap.  While VRC D.K. found 
that the Veteran had a serious employment handicap, it 
appears that this finding was overruled by VRC J.D., which 
was subsequently affirmed by VR&EO G.D. on administrative 
review.  The Board is cognizant of the old regulatory 
provision that a Veteran is considered to have a serious 
employment handicap if he has non-neuropsychiatric service-
connected disability rated at 50 percent or more disabling.  
Even given the Veteran's 100 percent service connected 
disability rating, VRC J.D. found no such handicap as the 
Veteran had overcome the effects of the impairment of 
employability in securing work as an addictions counselor for 
10 years, which was employment consistent with the Veteran's 
abilities, aptitudes, and interests.  VRC J.D. further 
observed that the Veteran currently had the skills to secure 
suitable entry level employment given his Bachelor's degree 
in Social Work and his CACIII license, which did not 
aggravate his service connected disabilities.  Indeed, the 
Board notes that the Veteran on various occasions has 
expressed that the sedentary work he performs as a counselor 
is very accommodating to his physical disabilities.  Thus, 
the record reflects that the veteran was determined to not 
have a serious employment handicap.  

The Board acknowledges the Veteran's complaints that while 
not all, several job openings required that the applicant 
have a Master's degree.  VRC J.D., however, specifically 
found that there were current job openings in the Denver 
Metro area for CACIIIs at that time.  The Board notes that 
the purpose of the Chapter 31 vocational rehabilitation 
program is to provide the assistance necessary to enable 
veterans to obtain and maintain suitable employment.  In the 
early 1990s during the course of a rehabilitation program the 
Veteran participated in at the time, the Vocational 
Rehabilitation and Employment Services determined that it was 
necessary for him to obtain a Master's degree in order for 
him to be competitively employed.  The Veteran's subsequent 
employment as an addictions counselor for 10 years showed 
that the course of vocational rehabilitation (a Master's 
degree) that he sought at the time was unnecessary to make 
him able to obtain or retain employment consistent with his 
abilities, aptitudes, and interests.  The Board notes that 
while additional training would certainly improve his chances 
of obtaining his ideal employment, the primary purpose of 
VA's vocational rehabilitation program is suitable 
employment, and where a veteran's pattern of abilities, 
aptitudes, and interests is consistent with his 
qualifications for suitable employment, training may not be 
approved under the Chapter 31 program.  

Even looking beyond the finding of no current serious 
employment handicap, the Veteran does not qualify for an 
exception under 38 C.F.R. § 21.44 that would enable an 
extension of the basic period of eligibility.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (providing that the Board has 
the fundamental authority to decide a claim in the 
alternative).  The Veteran was not previously declared 
rehabilitated to the point of employability under the VA 
vocational rehabilitation program.  [The record reflects that 
the Veteran's rehabilitation program was interrupted 
effective March 31, 1994, due to nonattendance, and it was 
subsequently discontinued in April 1995.]  The Veteran, 
however, obtained and maintained employment consistent with 
his abilities, aptitudes, and interests, and is considered to 
be rehabilitated notwithstanding no official declaration of 
rehabilitation.  See 38 C.F.R. § 21.283(d) (2008).  VRC J.D. 
found that the Veteran had overcome the effects of the 
impairment of employability

In addition, the Veteran does not contend, nor does the 
medical evidence show that his service-connected disabilities 
have worsened to the extent that he is unable to perform the 
duties of the occupation in which he is trained.  While the 
Veteran has complaints referable to his nonservice-connected 
disabilities of the hands in so far as they affect his 
ability to write and hold a book, the medical evidence shows 
that his service connected disabilities have not rendered him 
unable to perform the duties of an addictions counselor.  The 
Veteran has also stressed that he is fully physically capable 
of performing the work of an addictions counselor.  It is 
also not the case that the occupation in which the Veteran 
was rehabilitated to the point of employability is not 
presently suitable in view of the Veteran's capabilities.  
The Veteran remains capable of performing the duties of an 
addictions counselor despite the severity of his service 
connected disabilities, which he does not dispute.  Lastly, 
the occupational requirements have not changed to the extent 
that additional services are needed to help the Veteran 
continue in the occupation in which he was trained.  Again, 
VRC J.D. reported that there were job openings in the Denver 
Metro area for CACIIIs.  For these reasons, even if the 
Veteran were to be found to have a serious employment 
handicap, he nevertheless would not qualify for an exception 
under 38 C.F.R. § 21.44.  

The Board also notes that the Veteran has maintained that he 
withdrew from the 1990s rehabilitation program due to 
illness.  The basic 12-year period of eligibility should not 
begin to run or continue to run during any period of 30 days 
or more in which the veteran's participation in vocational 
rehabilitation is infeasible because of the veteran's medical 
condition.  See 38 C.F.R. § 21.42(c) (2008).  The 12-year 
period should begin or resume when it is feasible for the 
veteran to participate in a vocational rehabilitation 
program, as that term is defined in § 21.35.  Id.  The term 
"achievement of a vocational goal is reasonably feasible" 
means the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances does not prevent the veteran from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
the veteran's abilities, aptitudes, and interests.  See 
38 C.F.R. § 21.35(h)(2) (2008).    

According to a February 1994 Special Report of Training, the 
Veteran reported that he would be dropping out of the program 
at the end of the term.  He stated that he could not continue 
due to financial reasons.  VRS J.W. reported that the 
situation was discussed and it was agreed that the Veteran 
would be placed on interrupted status and that he could 
rejoin training as early as summer or fall of the next term.  
The Veteran indicated that he was going to re-evaluate the 
matter and get back to J.W.  The Veteran's case was placed on 
interrupted status pending further developments.  Thereafter, 
a letter was mailed by J.W. to the Veteran in March 1994 
indicating that his vocational rehabilitation program had 
been interrupted effective March 31, 1994 due to 
nonattendance.  The Veteran was advised to contact J.W. 
regarding the Veteran's decision with respect to the program.  
The Veteran failed to show for Case Management supervisory 
appointments through April 21, 1995.  Thereafter, a letter 
was mailed by J.W. to the Veteran [sometime after April 21, 
1995] in which he was advised that it was necessary to 
discontinue his course of vocational rehabilitation due to 
his nonattendance.  

The evidence at that time fails to show the Veteran withdrew 
from the 1990s rehabilitation program due to illness.  No 
where in VRS J.W.'s reports is there any mention of the 
Veteran having to withdraw from the program due to illness, 
which would have been of great significance and would have 
been reflected in J.W.'s notes if this were indeed the case.  
There is no medical evidence indicating that during any 
period of 30 days or more, the Veteran's participation in 
vocational rehabilitation was infeasible in 1994.  Moreover, 
the Veteran was employed in an occupation consistent with his 
abilities, aptitudes, and interests at that time.  Thus, 
there is no credible implication in the record that the 
Veteran's basic 12-year period of eligibility should not have 
continued to run on account of the Veteran's medical 
condition.  

Accordingly, an extension of the period of eligibility for 
vocational rehabilitation services is not warranted.  In so 
finding, the Veteran is not entitled to the 5 months and 6 
days remaining of entitlement under Chapter 31 or 
consideration of approval of more than 48 months of 
rehabilitation pursuant to 38 C.F.R. § 21.78 (2008).  

Finally, VRC J.D. also found that the Veteran did not have an 
employment handicap so he is also not eligible for employment 
assistance under 38 C.F.R. § 21.47.  See 38 C.F.R. 
§ 21.47(b)(4) (2008).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to an extension of the period of eligibility for 
vocational rehabilitation services is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


